Title: To George Washington from John Beatty, 18 July 1778
From: Beatty, John
To: Washington, George


          
            Sir
            Elizth Town [N.J.] July 18th 1778
          
          I am now to Inform you, that Yesterday I effected the Exchange, of all the Privates in
            the Enemy’s Hands—except those in the Hospital & a few out at work—Amounting in
            the whole to less than a Hundred—Those Mr Loring has promised, shall be sent out in the
            Course of a week or ten days.
          The Prisoners are in General in good Care—have therefore dispatched all the Continental
            Troops to Head Quarters, under the Care of Capt. Forman—I must refer Your Exelly to Coll Scammel for the Number of those—the Militia—Sailors
            &ca—making up in the whole 647—In order to determine, among the militia, who
            were not in actual Service I oblidged them, before they were discharged to make exact
            returns to me, of their Number Regt—State—& time when taken—From  this measure I find 15. men sent out here—who were taken from their own
            Houses & many of them out of their Beds—These I told Mr Loring I could not
            receive in any other Light than Citizens, nor would I return any Equivalency for them—he
            pretended entire Ignorance of their being so taken & said they were returned to
            him as Prisoners of war—after Quarreling some time—we Omitted giving Credit for them
            & refer’d it to a future day.
          I can discover little from the Prisoners, who are come out—They seem generally to
            concur in saying, that they are removing—the Cannon—Stores—Baggage &ca from
            Staten Island—& I can not but add that from several circumstances—as that of a
            great Number of Small Craft plying between that & New York—a great Appearance of
            Tents, without men—The Crossing over a Body of Troops to Long Island—& indeed a
            general confusion seems to subsist among the whole—I am inclined to beleive that an
            Evacuation, will soon take place unless the Fleet at Sandy Hook, should remove. They
            hesitate no longer in saying a French war must take place—& that Brittain will
            now be oblidged to Exert herself.
          Should Your Excelly have any Commands for me—please to direct to me at Princeton. I am
            Sir your most Obedt & very Hume Sert
          
            Jno. Beatty.
          
        